t c memo united_states tax_court thomas m langston petitioner v commissioner of internal revenue respondent docket no filed date thomas m langston pro_se lauren b epstein for respondent memorandum opinion swift judge this matter is before us under rule on respondent’s motion for summary_judgment with respect to respondent’s determination of deficiencies and fraud penalties in petitioner’s and federal income taxes as follows fraud_penalty year deficiency sec_6663 dollar_figure dollar_figure big_number big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background under rule f many of the facts have been deemed stipulated and are so found at the time the petition was filed petitioner was a resident of wesley chapel florida in and petitioner received zero or only nominal income and paid zero or only nominal federal income taxes however for those years petitioner filed with respondent federal on date respondent filed a motion to show cause why proposed facts in evidence should not be accepted as established rule f motion on date the court issued an order granting respondent’s rule f motion and directing petitioner to file a response to the motion by date the date order also explained that petitioner’s failure to respond to any matter set forth in respondent’s rule f motion including the proposed stipulation of facts would result in such matters being deemed stipulated petitioner failed to respond to respondent’s rule f motion and on date the court made absolute its date order and the facts set forth in respondent’s proposed stipulation of facts were deemed stipulated for purposes of trial and opinion income_tax returns and erroneously reported thereon substantial income and federal tax withholdings tax w holdings and petitioner claimed tax refunds for reported overpayments as follows received reported received reported received reported income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure tax_liability big_number big_number tax w holdings big_number big_number big_number claimed refunds big_number big_number big_number attached to his and filed federal_income_tax returns were false forms w-2 wage and tax statement which petitioner had prepared and which reflected the overreported wages and tax withholdings at the time he filed his and federal_income_tax returns petitioner knew that the wages and tax withholdings he reported thereon were false for and respondent processed petitioner’s federal_income_tax returns and paid to petitioner the claimed refunds of dollar_figure and dollar_figure respectively however due to the large amount respondent did not refund to petitioner the reported dollar_figure overpayment for rather respondent flagged petitioner’s federal_income_tax return for audit and investigation on date petitioner was indicted on several criminal charges relating to his federal income taxes on date petitioner pleaded guilty to a felony under sec_7206 for filing a false federal_income_tax return in his plea agreement petitioner admitted that at the time he filed his federal_income_tax return he knew his reported tax overpayments were false petitioner also admitted that he attached to his federal_income_tax return two false forms w-2 which he prepared and filed in an attempt to support the reported erroneous tax overpayment for and respondent audited petitioner and determined deficiencies of dollar_figure dollar_figure and dollar_figure respectively respondent requested that petitioner produce his bank statements for and but petitioner failed to comply with respondent’s request petitioner appealed respondent’s determination to respondent’s appeals_office respondent’s appeals_office scheduled a conference with petitioner for date petitioner however failed to attend the conference on date respondent mailed to petitioner a notice_of_deficiency reflecting the above deficiencies in petitioner’s and federal income taxes respondent also determined that the deficiencies were due to fraud and therefore that petitioner was liable for a sec_6663 percent civil_fraud penalty on the entire deficiency for each year on petitioner’s motions two scheduled trials were continued those continuances did not suspend respondent’s motion for summary_judgment petitioner has failed to file a meaningful response to respondent’s motion for summary_judgment discussion where no material fact remains at issue we may grant summary_judgment as a matter of law rule b fla country clubs inc v commissioner 122_tc_73 affd on other grounds 404_f3d_1291 11th cir where it is established that any part of an underpayment_of_tax required to be shown on a return is due to fraud there is added to the tax under sec_6663 a penalty equal to percent of the portion of the underpayment attributable to fraud to prove a taxpayer’s tax_fraud respondent must establish by clear_and_convincing evidence the existence of an underpayment_of_tax and the taxpayer’s fraudulent intent 113_tc_99 94_tc_654 underpayment_of_tax sec_6664 defines an underpayment as the amount by which any_tax imposed by this title exceeds the excess of-- the sum of-- a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made sec_1_6664-2 and ii income_tax regs provides that in making the above computation the ‘amount shown as the tax by the taxpayer on his return’ is reduced by the excess of i the amounts shown by the taxpayer on his return as credits for tax withheld under sec_31 relating to tax withheld on wages over ii the amounts actually withheld actually paid as estimated_tax or actually paid with respect to a taxable_year before the return is filed for such taxable_year accordingly with regard to a taxpayer who has overstated credits for tax withholdings we have held that the overstatement decreases the amount shown as the tax by the taxpayer on his return and increases the underpayment_of_tax sadler v commissioner supra pincite see also sec_1_6664-2 example income_tax regs the facts establish petitioner’s liability for the underpayments determined by respondent as a result of petitioner’s overstatements of his tax withholdings petitioner has underpayments of taxes for of dollar_figure for of dollar_figure and for of dollar_figure fraudulent intent respondent may satisfy his burden of proving a taxpayer’s fraudulent intent by use of the taxpayer’s deemed admissions 77_tc_334 vogt v commissioner tcmemo_2007_209 we have held that fraud is never to be imputed or presumed however its proof may depend to some extent upon circumstantial evidence and may rest upon reasonable inferences properly drawn from the evidence of record 56_tc_213 see also 80_tc_1111 petitioner has admitted or stipulated that he prepared false forms w-2 that he knowingly overstated the amount of federal_income_tax withholdings for and and that he knowingly claimed the illegal tax refunds for each year petitioner failed to cooperate with respondent and failed to comply with respondent’s request to provide bank statements for and the deemed stipulated facts establish that petitioner’s purpose for knowingly filing false forms w-2 was to fraudulently induce respondent to refund money petitioner was not owed based on those stipulated facts respondent has met his burden of proving by clear_and_convincing evidence that petitioner fraudulently underpaid his taxes petitioner’s liability for the fraud penalties determined by respondent is sustained and the fraud_penalty for each year applies to the entire tax_deficiency for each year for the reasons stated we sustain respondent’s deficiency determinations and respondent’s imposition on petitioner of the fraud penalties an appropriate order and decision will be entered
